Citation Nr: 1505028	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for post-surgical residuals of a closed transverse fracture of the left femoral shaft, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's increased rating claims.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2010 hearing conducted at the RO.  In February 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record and have been reviewed.

This matter was before the Board in June 2012, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was afforded a VA examination in June 2012.  The examiner noted that the Veteran reported flare-ups, but did not report the additional limitation of motion due to the flare-ups.  The Board is required to obtain this information pursuant to Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Accordingly, the examination is inadequate.



Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left leg disability.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should report the ranges of the Veteran's left knee, as well as the left hip/thigh.  

The examiner should note whether the left knee and left leg disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss flare-ups reported by the Veteran and determine whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the prior June 2012 examination report.)

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left leg, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

2. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




